Appeal from a decision of the Unemployment Insurance Appeal Board, filed June 20, 1995, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant was employed as a nursing assistant at a nursing home for 14 years. Following an incident in which claimant engaged in horseplay while on her employer’s premises, claimant learned that a co-worker had made a lewd remark about her and a male co-worker. During a meeting with the assistant director, who had given claimant a written warning regarding the horseplay incident, she attempted to bring this to the assistant director’s attention. When the assistant director was unwilling to listen to claimant’s complaint, claimant resigned from her position. She was subsequently disqualified from receiving unemployment insurance benefits on the basis that she voluntarily left her employment without good cause. Inasmuch as claimant did not attempt to speak with the assistant director at a more convenient time or to bring her complaint to someone else in authority in order to resolve the mat*913ter, we find that the Board’s decision is supported by substantial evidence.
Cardona, P. J., Casey, Yesawich Jr., Peters and Spain, JJ., concur. Ordered that the decision is affirmed, without costs.